Moore, J.
The charge of the court clearly and forcibly presented to the jury the law applicable to the facts in the case, and is in strict accordance with the former decisions of this court on analogous questions. (Burditt v. The State, 9 Tex., 43; Pierce v. The State, 12 Tex., 210.) As is justly said by the counsel for appellee, “the object of the law in demanding a bond with a heavy penalty, from parties to whom a license to retail spirituous liquors is granted, is to separate and keep apart the vicious propensities to game, and to drink ardent spirits, so that the excitement of the one should not incite indulgence in the other.” If a party who has obtained a license to retail, can evade the law by renting a part of his establishment, in which he has obligated him*230self not to permit gaming, with the intention and understanding that it is to be used for this purpose, the object and policy of the law would be defeated, and its administration by the courts would be a mere farce.
The statute does not permit a party'who has obtained a license to retail, to do so at more than one place, and to prevent an evasion of the law, the house or place in which the business is to be conducted, must be described in the license; and if, for any purpose, it becomes necessary to determine the locality of the place or house, it must be done by an inspection of the entire description of the locality, as given in the license or-bond, upon which the proceeding is based, together with such other testimony as may be required to make this description intelligible to the mind. Upon doing so in this case, there can be but little doubt that the room ' in which the gaming was permitted, was a part of “ Horan’s grocery store on Congress Avenue.” And the judge properly instructed the jury, that the additional' description of the establishment, as on Lot 3, in Block 70, was not to be regarded as a limitation upon the privilege conferred by the license, or duty imposed by the bond, but as a part of the description of the place or locality to which the license extended. It would be absurd to suppose that a party could escape from the penalty of Ms bond by confining the locality in which he wished to obtain permission to retail, to a part of Ms house or establishment. The most that can be said with reference to it, if such a thing were designed, is, that if he thereby limits the extent of the privilege which the license would otherwise have conferred, he does not curtail his liability.
There is no error in the judgment, and it is therefore affirmed.
Judgment affirmed.